 Case 19-00926   Doc 4-1    Filed 09/06/19 Entered 09/06/19 15:21:07   Desc Original
                                Summons Page 1 of 2
                           United States Bankruptcy Court
                                     District Of




                  SUMMONS IN AN ADVERSARY PROCEEDING




IF YOU FAIL TO RESPOND TO THIS SUMMONS YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.
Case 19-00926   Doc 4-1   Filed 09/06/19 Entered 09/06/19 15:21:07   Desc Original
                              Summons Page 2 of 2



                            CERTIFICATE OF SERVICE
